                     FILED
            2019 Nov-21 AM 10:54
            U.S. DISTRICT COURT
                N.D. OF ALABAMA




Exhibit 2
                                                         DOCUMENT 1
                                                                                                       ELECTRONICALLY FILED
                                                                                                           11/13/2019 4:25 PM
                                                                                                          68-CV-2019-900958.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                             JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             68-CV-2019-900958.00
                                                                                                     KAREN DUNN BURKS, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             11/13/2019

                                                GENERAL INFORMATION
                                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               JAMES ANDREW SCOTT v. REMINGTON ARMS COMPANY LLC

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        LYO007                                  11/13/2019 4:25:24 PM                                 /s/ CHAMP LYONS, III III
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                          DOCUMENT 2
                                                                              ELECTRONICALLY FILED
                                                                                 11/13/2019 4:25 PM
                                                                                68-CV-2019-900958.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                            KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION

JAMES ANDREW SCOTT, II,                                )
As Father of ALYSSA BROOKE SCOTT,                      )
a deceased minor,                                      )
                                                       )
Plaintiff,                                             )
                                                       )
vs.                                                    )
                                                       )
REMINGTON ARMS COMPANY, LLC,                           )
a foreign limited liability company;                   )
No. 1, those individuals(s) or entity(ies) who negligently, wantonly, or intentionally caused or
contributed to the death of decedent; No.2, those individual(s) or entity(ies) who provided
liability insurance coverage to any named or fictitious defendant in this action; No. 3, those
individual(s) or entity(ies) who designed, manufactured, sold, marketed, or distributed the
product and/or any component part involved in the occurrence made the basis of this lawsuit; No.
4, those individual(s) or entity(ies) who or which manufactured, assembled, or installed the
product and its component parts involved in the occurrence made the basis of this lawsuit, or any
component part thereof; No. 5, those individual(s) or entity(ies) who or which had any role in the
distributive chain regarding the product and its component parts involved in the occurrence made
the basis of this lawsuit or any component part thereof; No. 6, those individual(s) or entity(ies)
who or which, prior to the occurrence made the basis of this lawsuit, made any alteration or
repair of the product and/or its component parts involved in said occurrence; No. 7, those
individual(s) or entity(ies) who failed to warn or issued inadequate warnings or instructions
regarding the use or operation of the product and its component parts involved in the occurrence
made the basis of this lawsuit or any component part thereof; No. 8, those entity(ies) which
provided product liability and/or general liability insurance coverage for the manufacturer and/or
distributor of the product and its component parts involved in the occurrence made the basis of
this lawsuit at the time of said occurrence or at any time prior thereto; No. 9, those entity(ies)
which were responsible for advertising the product and its component parts involved in the
occurrence made the basis of this lawsuit or any component part thereof; No. 10, those entity(ies)
which did any consulting work, i.e., advertising, engineering, etc., referable to such design,
manufacture and/or assembly of the product and its component parts involved in the occurrence
made the basis of this lawsuit or any component part thereof; No. 11, those entity(ies) which
tested, inspected, approved or issued any approval of the product and its component parts
involved in the occurrence made the basis of this lawsuit, or any component part thereof; No. 12,
those entity(ies) which conducted safety inspections or analyses of or with reference to the
product and its component parts involved in the occurrence made the basis of this lawsuit, or any
component part thereof, and/or the design or manufacturing process of each such product,
including but not limited to the products liability insurance carrier for the manufacturer or
distributor of any of the aforesaid products; No. 13, those individual(s) or entity(ies) which was
responsible for the defective condition of the product and its component parts involved in the
occurrence made the basis of this lawsuit on the date of said occurrence or any component part
thereof; No. 14, those entity(ies) who allowed or placed the product and its component parts
                                           DOCUMENT 2




involved in the occurrence made the basis of this lawsuit into the stream of commerce in a
defective and hence unreasonably dangerous condition; No. 15, those entity(ies) whose breach of
contract or warranty contributed to cause the occurrence made the basis of this lawsuit; No. 16,
those individual(s) or entity(ies) whose negligence wantonness or other wrongful conduct
contributed to case the occurrence made the basis of this lawsuit; No. 17, those individual(s) or
entity(ies) which provided any insurance coverage, of whatever kind or character, to any of the
named or fictitious defendants herein; No. 18, whether singular or plural, that entity, other than
those entities described above, which is the successor in interest of any of those entities
described herein; No. 19, whether singular or plural, that entity or those entities other than those
entities described above, which was the predecessor corporation of any of the entities described
here; Plaintiff avers that the true identities of the foregoing fictitious parties defendant are
otherwise unknown to the plaintiff at this time, or, if their names are known to the plaintiff, their
identities as proper parties defendant are not known at this time, and their true names will be
substituted ascertained.
                                                         )
Defendants.                                              )

                                          COMPLAINT

       COMES NOW the Plaintiff, James Andrew Scott, II, as father of Alyssa Brooke Scott,

a deceased minor, and files this Complaint against Remington Arms Company, LLC. In

support of said Complaint, Plaintiff states the following:

                                             PARTIES

       1.      Plaintiff, James Andrew Scott, II, as father of Alyssa Brooke Scott, a deceased

minor, brings this wrongful death action pursuant to Ala. Code § 6-5-391. At the time of death,

Alyssa Brooke Scott was fifteen years old and resided with her father at 1833 Maple Crest Lane,

Adger, AL 35006.

       2.      Defendant Remington Arms Company, LLC, formerly known as Remington

Arms Company, Inc., (hereinafter “Remington”), is a limited liability company created and

existing pursuant to the laws of Delaware. Remington’s headquarters and principal place of

business is located in Madison, North Carolina. At all times relevant hereto, Remington

conducted business within the state of Alabama within Jefferson County, Alabama.
                                            DOCUMENT 2




                             FACTS COMMON TO ALL COUNTS

       3.      Remington is the nation’s oldest firearms manufacturer. Remington designed and

manufactured the Model 770 rifle that can be purchased in a .270 caliber rifle. The trigger

mechanism in a Model 770 rifle is defective in that it can fire with minimal amounts of trigger

pressure applied and can even fire when bumped or jarred without any contact to the trigger. The

Model 770 has proven to discharge without any trigger pressure. The trigger mechanism on the

Model 770 rifle can fire with trigger pressure as low as 32 ounces and has a very inconsistent and

unpredictable range, with some pulls requiring as much as 60 ounces of pressure. At 32 ounces of

pressure, slight contact of the rifle with an object can cause the sear to fall and, therefore, the gun

to discharge or fire. Therefore, the Remington Model 770 bolt action rifle, regardless of caliber,

is susceptible to fire without a trigger pull. This is especially true in colder temperatures and

Remington was aware of the effect of colder temperatures on the materials used in the design of

the subject trigger mechanism.

       4.      On November 13, 2017, Alyssa Brooke Scott and a hunting partner were in the

woods hunting from a two-person ladder stand located on property leased by Lucky Buck Hunting

Club off of Valley Ford Road near Adger, Alabama. Alyssa was hunting with a .270 Caliber

Model 770 bolt action rifle designed and manufactured by Remington. The serial number of the

subject rifle is M71756811. The subject rifle was manufacture by the Defendant in 2011. The

temperature at the time of the subject incident was approximately 45 degrees.

       5.      When it started to get dark outside, Alyssa and her hunting partner decided to end

the hunt. Alyssa then pulled the bolt back on the rifle and extracted the round from the chamber.

Alyssa then handed her rifle to her partner and exited the tree stand safely to the ground.
                                            DOCUMENT 2




         6.    Her hunting partner then took the magazine out of the rifle, put the round that

Alyssa had extracted from the chamber back into the magazine, and then placed the magazine into

a pouch in her back pack that was hanging on the stand. Her hunting partner then pulled the bolt

back on the rifle and looked in the chamber and did not see a round inside. She then pushed the

bolt forward and down, locking it into position.

         7.    Alyssa’s partner then put the end of a nylon cord with a latch on it through the

trigger guard of the rifle, wrapped it around either the stock of the rifle or the trigger guard and

then attached the latch to the cord. She made sure that the cord was behind the trigger and the

latch was behind the trigger guard. She then began to lower the rifle to the ground where Alyssa

was waiting.

         8.    After making it about halfway down the ladder (12 feet and 4 inches above ground

level), the gun discharged and the round struck Alyssa and killed her. Upon information and belief,

the gun made contact with the ladder on the way down to the ground and this slight contact is what

caused the trigger to fire, without application of any pressure on the trigger itself.

         9.    Plaintiff avers that Remington’s wrongful conduct proximately caused the death of

Alyssa Brooke Scott. As such, the Defendant is liable for the wrongful death of Alyssa Brooke

Scott.

                                             COUNT I

                                NEGLIGENCE/WANTONNESS

         10.   Plaintiff adopts and re-alleges all previous paragraphs as if set out fully herein.

Should said count contradict any previous or subsequent count, it is pleaded in the alternative.

         11.   At all times relevant hereto, Remington owed a duty to exercise reasonable care in

the design, manufacture, testing, assembly, engineering, inspection, marketing, advertising,
                                            DOCUMENT 2




distribution and sale of the subject Model 770 bolt action rifle, including the trigger mechanism

and its respective component parts.

          12.   At all times relevant hereto, Remington also owed a duty to exercise reasonable

care in properly and timely warning and instructing consumers about safety information pertaining

to the subject Model 770 bolt action rifle, including the trigger mechanism and its respective

component parts.

          13.   Remington negligently and/or wantonly designed, manufactured, tested,

warned/instructed, marketed, distributed, and/or advertised the subject Model 770, including the

trigger mechanism and its respective component parts.

          14.   Remington’s aforementioned negligent and/or wanton conduct caused the death of

Alyssa Brooke Scott.

          WHEREFORE, Plaintiff demands judgment against Defendant, including fictitious party

defendants, in a sum in excess of the jurisdictional limits of this court, to be determined by a jury,

in an amount adequate to (1) promote the preservation of human life, (2) to punish the defendant

for their wrongful conduct, and (3) to deter and discourage the defendant and others from engaging

in the same similar conduct in the future. Plaintiff further demands all interests and costs allowable

by law.

                                            COUNT II

                     Alabama Extended Manufacturer’s Liability Doctrine

          15.   Plaintiff adopts and re-alleges all previous paragraphs as if set out fully herein.

Should said count contradict any previous or subsequent count, it is pleaded in the alternative.

          16.   This Count is brought pursuant to the Alabama Extended Manufacturers Liability

Doctrine.
                                           DOCUMENT 2




       17.     At all times relevant hereto, Remington was engaged in the business of designing,

manufacturing, selling, marketing, and/or distributing the subject Model 770 bolt action, including

the trigger mechanism and its respective component parts.

       18.     Remington defectively designed, manufactured, sold, marketed, warned,

instructed, and/or distributed the subject Model 770 bold action rifle, the trigger mechanism and

its respective component parts. This rendered the subject Model 770 bolt action rifle defective

and unsafe.

       19.     The Model 770 bolt action rifle, including its trigger mechanism and its respective

component parts, was unreasonably dangerous due to the design/manufacturing defect and the

product failed to perform safely as an ordinary consumer would expect when used in a reasonably

foreseeable manner.

       20.     There were numerous safer and feasible alternative designs that Remington both

knew about and could have utilized at the time the subject Model 770 bolt action rifle was

designed, manufactured, sold, marketed, and/or distributed that would have prevented the death of

Alyssa Brooke Scott.

       21.     Furthermore, Remington failed to provide consumers with adequate warnings,

information, and/or instructions about the danger to persons presented by its products, including

the subject Model 770, the trigger mechanism, and its respective component parts.

       22.     The defective condition of the subject Model 770 bolt action rifle, including its

trigger mechanism and its respective component parts, caused the death of Alyssa Brooke Scott.

       WHEREFORE, Plaintiff demands judgment against the Defendant, including fictitious

party defendants, in a sum in excess of the jurisdictional limits of this court, to be determined by

a jury, in an amount adequate to (1) promote the preservation of human life, (2) to punish the
                                           DOCUMENT 2




defendant for their wrongful conduct, and (3) to deter and discourage the defendant and others

from engaging in the same similar conduct in the future. Plaintiff further demands all interests and

costs allowable by law.

                                           COUNT III

                                       Breach of Warranty

       23.      Plaintiff adopts and re-alleges all previous paragraphs as if set out fully herein.

Should said count contradict any previous or subsequent count, it is pleaded in the alternative.

       24.      Remington expressly and/or impliedly warranted that the subject Model 770 bolt

action rifle, including the trigger mechanism and its respective component parts, was reasonably

fit and suitable for the purpose for which it was intended to be used and for the environment of its

intended use.

       25.      Remington breached said expressed and/or implied warranties because the subject

Model 770 bolt action rifle, including the trigger mechanism and its respective component parts,

was not reasonably fit and suitable for the purpose and environment for which it was intended to

be used.

       26.      The aforesaid breach of warranties by Remington caused the death of Alyssa

Brooke Scott.

       WHEREFORE, Plaintiff demands judgment against the Defendant, including fictitious

party defendants, in a sum in excess of the jurisdictional limits of this court, to be determined by

a jury, in an amount adequate to (1) promote the preservation of human life, (2) to punish the

defendant for their wrongful conduct, and (3) to deter and discourage the defendant and others

from engaging in the same similar conduct in the future. Plaintiff further demands all interests and

costs allowable by law.
                                       DOCUMENT 2




                      PLAINTIFF DEMANDS TRIAL BY STRUCK JURY




                                   /s/ Champ Lyons, III
                                   ________________________________
                                   CHAMP LYONS, III
                                   Attorney for Plaintiff


                                   OF COUNSEL:

                                   CHAMP LYONS III, P.C.
                                   P.O. Box 131388
                                   Birmingham, AL 35213-1388
                                   (205) 930-3131
                                   (866) 618-4629 fax
                                   champ@champlyons.com




Please serve Defendant via Certified U.S. Mail at:

Remington Arms Company, LLC
c/o CT Corporation System
2 North Jackson Street
Suite 605
Montgomery, AL 36104
                                      AlaFile E-Notice




                                                                         68-CV-2019-900958.00


To: CHAMP LYONS, III III
    champ@champlyons.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                   JAMES ANDREW SCOTT V. REMINGTON ARMS COMPANY LLC
                                  68-CV-2019-900958.00

                     The following complaint was FILED on 11/13/2019 4:25:29 PM




    Notice Date:    11/13/2019 4:25:29 PM




                                                                        KAREN DUNN BURKS
                                                                      CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                                    1851 2ND AVENUE NORTH
                                                                                 SUITE 130
                                                                        BESSEMER, AL, 35020

                                                                                  205-497-8510
                                      AlaFile E-Notice




                                                                         68-CV-2019-900958.00


To: REMINGTON ARMS COMPANY LLC
    2 NORTH JACKSON STREET
    SUITE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                   JAMES ANDREW SCOTT V. REMINGTON ARMS COMPANY LLC
                                  68-CV-2019-900958.00

                     The following complaint was FILED on 11/13/2019 4:25:29 PM




    Notice Date:    11/13/2019 4:25:29 PM




                                                                        KAREN DUNN BURKS
                                                                      CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                                    1851 2ND AVENUE NORTH
                                                                                 SUITE 130
                                                                        BESSEMER, AL, 35020

                                                                                  205-497-8510
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     68-CV-2019-900958.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              JAMES ANDREW SCOTT V. REMINGTON ARMS COMPANY LLC
  NOTICE TO:       REMINGTON ARMS COMPANY LLC, 2 NORTH JACKSON STREET SUITE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  CHAMP LYONS, III III                                                                           ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. Box 131388, BIRMINGHAM, AL 35213                                                                            .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JAMES ANDREW SCOTT
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                11/13/2019                                /s/ KAREN DUNN BURKS               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ CHAMP LYONS, III III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                    ALABAMA SJIS CASE DETAIL
                                                                                                                  PREPARED FOR: MICHAEL BELL
                          County: 68     Case Number: CV-2019-900958.00 Court Action:
                          Style: JAMES ANDREW SCOTT V. REMINGTON ARMS COMPANY LLC
                                                                                                                                                         Real Time


Case
     Case Information
  County:          68-JEFFERSON -        Case Number:   CV-2019-900958.00                                     Judge:          AHV:ANNETTA H. VERIN
                   BESSEMER
  Style:           JAMES ANDREW SCOTT V. REMINGTON ARMS COMPANY LLC
  Filed:           11/13/2019                 Case Status:         ACTIVE                                     Case Type: WRONGFUL DEATH
  Trial Type:      JURY                        Track:                                                         Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    1




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                              General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                              Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                         Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                     Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                       Disposition Type:
  Revised Judgement Date:                         Minstral:                                                  Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                              Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                  LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                       Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                   Transfer Desc:
 Number of Subponeas:                          Last Update:        11/13/2019                     Updated By:       AJA




Parties
Party 1 - Plaintiff INDIVIDUAL - SCOTT JAMES ANDREW
     Party Information
  Party:           C001-Plaintiff             Name:           SCOTT JAMES ANDREW                                              Type:              I-INDIVIDUAL
  Index:           D REMINGTON AR             Alt Name:                                          Hardship:     No             JID:               AHV
  Address 1:       PO BOX 131388                                                                 Phone:        (205) 930-3131
  Address 2:
  Address 2:
  City:             BIRMINGHAM                 State:       AL                                  Zip:          35213-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      LYO007                                LYONS CHAMP III                     CHAMP@CHAMPLYONS.COM                     (205) 930-3131




Party 2 - Defendant BUSINESS - REMINGTON ARMS COMPANY LLC
     Party Information
  Party:            D001-Defendant             Name:        REMINGTON ARMS COMPANY LLC                                   Type:      B-BUSINESS
  Index:            C SCOTT JAMES              Alt Name:                                        Hardship:     No         JID:       AHV
  Address 1:        2 NORTH JACKSON STREET                                                      Phone:        (205) 000-0000
  Address 2:        SUITE 605
  City:             MONTGOMERY                 State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      11/13/2019 Issued Type:    C-CERTIFIED MAIL          Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com       11/21/2019               2
     Attorneys
   Number         Attorney Code Type of Counsel Name                                                    Email                                           Phone
   Attorney 1     000000                                 PRO SE




Financial
    Fee Sheet
   Fee Status        Admin Fee        Fee Code       Payor         Payee         Amount Due            Amount Paid          Balance      Amount Hold Garnish Party

   ACTIVE            N                AOCC           C001          000                         $7.10                $7.10        $0.00          $0.00 0
   ACTIVE            N                CONV           C001          000                        $18.49               $18.49        $0.00          $0.00 0
   ACTIVE            N                CV05           C001          000                    $309.00                 $309.00        $0.00          $0.00 0
   ACTIVE            N                JDMD           C001          000                    $100.00                 $100.00        $0.00          $0.00 0
   ACTIVE            N                VADM           C001          000                        $45.00               $45.00        $0.00          $0.00 0

                                                                   Total:                 $479.59                 $479.59        $0.00          $0.00


    Financial History
 Transaction Description Disbursement Transaction            Receipt Number Amount        From Party To Party           Money     Admin Reason      Attorney Operator
 Date                    Accoun       Batch                                                                             Type      Fee

 11/15/2019     CREDIT         CONV            2020033       2482520          $18.49      C001              000                   N                             BRR
 11/15/2019     RECEIPT        AOCC            2020033       2482510          $7.10       C001              000                   N                             BRR
 11/15/2019     RECEIPT        CV05            2020033       2482530          $309.00     C001              000                   N                             BRR
 11/15/2019     RECEIPT        JDMD            2020033       2482540          $100.00     C001              000                   N                             BRR
 11/15/2019     RECEIPT        VADM            2020033       2482550          $45.00      C001              000                   N                             BRR



Case Action Summary
Date:         Time         Code        Comments                                                                                                            Operator
11/13/2019    4:24 PM      FILE        FILED THIS DATE: 11/13/2019            (AV01)                                                                       AJA
11/13/2019    4:24 PM      EORD        E-ORDER FLAG SET TO "Y"                 (AV01)                                                                      AJA
11/13/2019    4:24 PM      ASSJ        ASSIGNED TO JUDGE: ANNETTA H. VERIN               (AV01)                                                            AJA
11/13/2019    4:24 PM      SCAN        CASE SCANNED STATUS SET TO: N                   (AV01)                                                              AJA
11/13/2019    4:24 PM      TDMJ        JURY TRIAL REQUESTED                    (AV01)                                                                      AJA
11/13/2019    4:24 PM      STAT        CASE ASSIGNED STATUS OF: ACTIVE                  (AV01)                                                             AJA
11/13/2019    4:24 PM      ORIG        ORIGIN: INITIAL FILING               (AV01)                                                                         AJA
11/13/2019    4:24 PM      C001        C001 PARTY ADDED: SCOTT JAMES ANDREW                    (AV02)                                                      AJA
11/13/2019    4:24 PM      C001        INDIGENT FLAG SET TO: N                (AV02)                                                                       AJA
11/13/2019    4:24 PM      C001        C001 E-ORDER FLAG SET TO "Y"                  (AV02)                                                                AJA
11/13/2019    4:24 PM      C001        LISTED AS ATTORNEY FOR C001: LYONS CHAMP III(AV02)                                                                  AJA
11/13/2019    4:24 PM      D001        D001 PARTY ADDED: REMINGTON ARMS COMPANY LLC(AV02)                                                                  AJA
11/13/2019    4:24 PM      D001        CERTIFIED MAI ISSUED: 11/13/2019 TO D001         (AV02)                                                             AJA
11/13/2019    4:24 PM      D001        D001 E-ORDER FLAG SET TO "Y"                  (AV02)                                                                AJA
11/13/2019    4:24 PM      D001        LISTED AS ATTORNEY FOR D001: PRO SE               (AV02)                                                            AJA
11/13/2019    4:24 PM      D001        INDIGENT FLAG SET TO: N                (AV02)                                                                       AJA
11/13/2019    4:25 PM      ECOMP       COMPLAINT E-FILED.                                                                                                  LYO007



Images
Date:                      Doc#        Title                                  Description                                                                       Pages
11/13/2019 4:25:29 PM      1           CIVIL_COVER_SHEET                      CIRCUIT COURT - CIVIL CASE                                                        1
11/13/2019 4:25:29 PM      2           COMPLAINT                                                                                                                8

                                                  © Alacourt.com         11/21/2019                     3
11/13/2019 4:26:41 PM   3   COMPLAINT - TRANSMITTAL         E-NOTICE TRANSMITTALS   2
11/13/2019 4:26:41 PM   4   COMPLAINT - SUMMONS             E-NOTICE TRANSMITTALS   1


                                                      END OF THE REPORT




                                    © Alacourt.com     11/21/2019          4
